

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 63

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Vitter submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		CONCURRENT RESOLUTION

		Supporting the goals and ideals of National

		  High School Seniors Voter Registration Day.

	

	

		Whereas in order for the Government of the United States

			 to remain of the people, by the people, and for the people, individuals must

			 take advantage of their right to vote;

		Whereas the right to vote is one of the most important

			 rights of a citizen, and every effort should be made to promote voter

			 registration at school so that students may begin participating in the

			 foundation of the Nation’s representative democracy;

		Whereas the Legislature of Louisiana voted in 2002 to

			 recognize annually the first Tuesday in May as National High School Seniors

			 Voter Registration Day; and

		Whereas the purpose of National High School Seniors Voter

			 Registration Day is to allow students to register to vote at school to

			 encourage their participation in making democracy work: Now, therefore, be

			 it

		

	

		That Congress supports the goals and

			 ideals of National High School Seniors Voter Registration Day, and encourages

			 all eligible students to register to vote.

		

